Citation Nr: 1204504	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals  (hereinafter Board) on appeal from a December 2005 rating decision, by the Waco, Texas, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD.  He perfected a timely appeal to that decision. 

On June 4, 2009, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record. 

In January 2010, the Board remanded this claim, as well as a claim for entitlement to a total disability rating due to individual unemployability resulting from a service connected disability (TDIU), to the RO or the Appeals Management Center (AMC) for additional development.  In April 2011, the AMC denied an increased rating for PTSD.  

In September 2011, the RO in Huntington, West Virginia, granted service connection for coronary artery disease associated with herbicide exposure, rated in pertinent part as 100 percent disabling effective from June 2, 2005.  That RO also granted entitlement to special monthly compensation based on household criteria being met, as well as basic eligibility to Dependents' Educational Assistance (DEA), both effective from June 2, 2005, prior to the date of the claim for increased rating currently on appeal.  The Board notes that rating decision specified that the DEA benefits were awarded based on the finding that the Veteran has a permanent and total service-connected disability.  

TDIU is a benefit provided to Veterans in receipt of service-connected disability compensation when the schedular evaluation is not total.  38 C.F.R. § 4.16.  TDIU is not provided to a Veteran who is already in receipt of a 100 percent schedular evaluation.  VAOPGCPREC 06-99.  The United States Court of Appeals for Veterans Claims (Court) has held that where a veteran is entitled to a 100 percent schedular evaluation for a service-connected disability, he is not eligible for a TDIU evaluation as well.  See Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  As such, the issue of TDIU has been rendered moot.


FINDING OF FACT

The impairment from the Veteran's PTSD more closely approximates deficiencies in most areas than reduced reliability and productivity; total occupational and social impairment as a result of PTSD is not shown. 


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 510, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided all required notice in a letter mailed in February 2010.  Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file.  VA Medical Center treatment records have been obtained.  The Veteran was afforded appropriate VA examinations.  Social Security Administration (SSA) records have been associated with the claim.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran served in combat in Vietnam.  Service connection for PTSD was established in a March 1995 rating decision, effective from February 1994.  He filed his claim for increased rating in October 2005.  In his current claim, he cited a recent increase in symptoms manifested in VA treatment records.  

An October 2005 VA individual counseling report completed by his treating psychologist reflects that he was first seen by the psychologist in June 2005 for PTSD.  Symptoms in August included rage behavior, sleep disturbances, nightmares, self-isolation, trusting others, depressive episodes and anxiety.  The Veteran completed a 12 week group in October 2005.  He continued to report intra and interpersonal turmoil, disturbed sleep, anger control problems, hypervigilance in public and emotional disturbance/detachment in relationships.  He was fully engaged in group therapy but continued to display marked evidence or irritability, anger outbursts, diminished interest in significant activities and estrangement from others.  The psychologist noted this was consistent with combat-exposed veterans with PTSD.  Over the past few years, there appeared to be steady deterioration marked by depressive states, impaired interpersonal relationships and anger control problems.  The psychologist most recently assessed the Veteran as having a Global Assessment of Functioning (GAF) score of 46.  He referred the Veteran for PTSD treatment and anger management.  

An outpatient treatment note later in October 2005 reflects compliance with Celexa and Trazadone without adverse affects.  The Veteran was involved with PTSD groups but reported worsening of symptoms with revisiting buried memories of combat.  Nightmares increased but he denied hopelessness and suicidality.  He denied drug use and had no alcohol for 2.5 years.  On mental status examination, he had good hygiene and was engageable.  He showed no psychomotor or speech abnormality, his affect was restricted in range and his mood was dysphoric.  He was coherent and future-oriented and thought content was not psychotic.  He denied homicidal or suicidal intent or ideas.  He was alert and oriented and had fair judgment and insight.  The assessment was PTSD chronic, severe.  

In December 2005, the Veteran was afforded a VA psychiatric examination.  At that time the Veteran reported that he lived with a male roommate, had trouble sleeping and woke frequently at night.  He reported nightmares, night sweats and shakes.  He had trouble with anger and was in anger management class.  He thought a lot about death and Vietnam and wondered why he came back.  He reported hospitalization for heart problems in the recent past.  He had daily PTSD symptoms and feared he could kill someone if he did not sleep alone.  He reported the anger management classes were not helping.  His medication had side effects to include impotence and easy bleeding and were not helpful.  He was thrice married and divorced.  He visits with his girlfriend every now and then and she visits him.  He talks with his daughter once a week and his ex-wife once a week as well.  He talks with his roommate and girlfriend daily.  

The Veteran reported he had not been in legal trouble since he was jailed for traffic tickets in the 1980's.  He was last employed three years ago but was injured on the job, received knee surgery and was not seeking employment currently.  He felt his unemployment was probably due to physical problems of the knee and heart rather than PTSD.  He does not go to church or the VFW but he used to do these things.  He currently bowls two hours every Friday morning but may have to quit due to knee pain.  He reported that he does not use alcohol, tobacco or drugs.  

The Veteran reported his last fight was eight months ago.  He reported doing destructive things such as tearing a hole in a door and destroying property with no legal consequences.  He denied suicidal thoughts but reported thinking about death "a lot" and is trying to defend himself against homicidal impulses, especially when going to sleep.  His routine activities included cooking, cleaning, doing laundry, shopping and driving.  

Upon mental status examination the Veteran was found to be dressed in blue jeans and T-shirt and had a full beard and mustache.  There was good eye contact.  Speech was good and there was no disturbance of thought process.  He was logical, relevant, coherent and spontaneous.  There were no loose thought associations.  There were no delusions or hallucinations.  He endorsed impulse control problems, saying he gets into fights and destroys property.  He has panic attacks once or twice a year and fears he might hurt someone during these attacks.  He has obsessive thoughts about Vietnam and why he survived.  His mood was euthymic.  Somatoform problems and pain in the right knee were noted.  Pain in left shoulder and angina were relieved by nitroglycerin.  He was fully oriented but his memory was defective.  He could do serial 7's and abstract proverbs.  PTSD was considered moderately severe and the Veteran was assigned a GAF score of 58. 

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32]. 

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation. 

Additional VA treatment records show ongoing hypervigilance, fear and anger.  In March 2006 the Veteran made a walk-in visit after he had a violent episode in which he punched a man during a conversation and had no recollection of the event.  He remembered the man lying on the ground and others around him backing up and saying, "whoa, whoa."  He had no intent to harm anyone and attempted to contact the man to apologize.  He expressed fear that it could happen again.  His treating psychologist scheduled him for an appointment in a few days to attempt to identify triggers for his violence.  In February 2007, he reported depression in response to heart problems which required hospitalization at almost the same time his girlfriend was in the hospital.  

The Veteran was afforded additional VA psychiatric examination in April 2007.  The claims folder was not reviewed.  The Veteran reported that he lived in Dallas with a female friend and last worked at K-Mart in 2002 prior to his knee injury.  Current medications included Seroquel and Celexa which reportedly helped off and on.  He reported that he was going to the VFW.  He indicated that his counseling was showing promise in helping him and that talking made him feel better.  He reported essentially the same history as he had in the previous examinations and noted 15 fights since he left service.  He reported a good relationship with his children and indicated they turned out well.  

The Veteran reported he was able to engage in normal activities of daily living without interruption.  He reported that he enjoyed sports and sometimes went to see the Dallas Cowboys and Mavericks.  

Upon mental status examination, the Veteran was quite jovial, cheerful and hyperactive.  He stated he does annoy others by answering before they finish questions and did some of this during the interview.  His thought processes were logical, coherent and relevant.  He was articulate, attractive, well-dressed, cooperative and well-groomed.  He was obese.  He was intelligent and exhibited good social skills.  Psychomotor activity showed no slowing.  The Veteran's affect was spontaneous.  He was oriented to person, time, and place.  Concentration and short-term memory were good.  He endorsed anxiety, panic attacks and a history of depression.  He indicated sleep problems, anhedonia and nightmares.  He also indicated obsessions and racing thoughts, as well as anger problems.  He noted homicidal and suicidal dreams and ideas with no intent.  He denied psychotic symptoms and none were noted.  

The examiner noted that the Veteran's problems included aggressive fantasies and aggression towards females.  He noted angry disputes at work as well as aggressive impulses which frighten him.  

The examiner opined that the Veteran's main reasons for not working were his physical infirmities.  The examiner noted that the Veteran maintained good relations with female friends and his children but opined that PTSD produced anger and irritability which impacted his relationships negatively.  The diagnosis was PTSD and major depressive disorder and the examiner felt that the GAF of 50 for PTSD and 45-50 for depression.  These were considered consistent with the previous GAF's for PTSD.  The examiner felt that the Veteran was not unemployable strictly due to PTSD and that the physical problems appeared to be the main reason he was not working.  

In March 2010, the Veteran was afforded another VA psychiatric examination.  At that time, the Veteran's claims folder was reviewed by the examiner, who included a detailed summary of the Veteran's history in his report.  It was noted that the Veteran currently lived alone after three divorces.  He had a 23 year old daughter with whom he does not have a good relationship as she was raised by her mother, his third wife, after the divorce.  He reported that he had problems with flashbacks and acted out combat in his sleep.  He discussed his marriages and why they failed.  He reported that he had only talked to his daughter once since July 2009 when he had a heart attack.  He has never acted out on his PTSD symptoms with his daughter.  He does not currently have a girlfriend.  He had not seen his sister since 1983 when their father died.  They talk on the phone every couple of weeks.  He thinks being alone has contributed to his depression.  He attends church and has a few neighbors with whom he goes out to eat a couple of times per week.  He does not belong to clubs and does not socialize at church, though a couple of church people visited him during his last hospitalization.  As for leisure, he reported reading, playing video games and watching television.  He does not walk far due to bad knees though he used to walk at the lake.  This represented a decline in activity since April 2007.  

The Veteran reported he stopped PTSD group after his heart attack but does attend individual therapy every two to four weeks.  He enjoys this therapy because he can address many issues.  He currently takes Mirtazapine for moods but it does not help his nightmares or depression.  

The examiner noted that the Veteran last saw his attending mental health doctor in July 2009 and reported bowling twice a week, enjoying time with others and having a good relationship with his daughter who lived in the local area.  

The Veteran again noted that he has punched people and not remembered doing so.  He will have a bruised knuckle and not know why.  Women tell him that he had verbal mini-explosions.  He noted he was not at risk of being evicted because he is a good baker and he takes care of his manager.  He did report he was taking orders for holiday baking.  

The Veteran called the suicide hotline four times in the past two years.  His therapist gave him the number.  He finds it worse on special days and holidays.  

Upon mental status examination, there was no impairment of thought process or communication and delusions and hallucinations were denied.  There was appropriate eye contact and the Veteran was clean and cooperative.  His speech and psychomotor activity were unremarkable.  He described his memory by saying he could not always remember what happened yesterday but could remember 30 years ago.  He stated he was about 6 out of 10 on a depression/mood scale of 1 to 10.  He sometimes feels despondent and hopeless.  As for anxiety, he felt he was about a 7 out of 10.  He described significant impulse control and sleep impairment.  He falls asleep easily but wakes after three hours and gets up and starts his day.  He has four nightmares a week, some about Vietnam.  He noted he is a good cook but a better baker and bakes for extra cash but his lack of funds has limited his supplies.  The diagnosis was PTSD, chronic, moderate, and depressive disorder secondary to medical issues.  The GAF was 50.  The examiner noted that the Veteran was unemployed but had an avocation for baking cakes.  The three failed marriages were generally attributable to PTSD.  He has some social activities.  The examiner agreed with the previous examiner that the Veteran was not wholly unemployable due to PTSD but has some irritability and social issues due to PTSD.  These would have an impact on work efficiency during periods of extreme stress.  His physical limitations have a more significant impact on his disability.  

Records from SSA show that, in 2006, the Veteran was found disabled due to the combined effects of PTSD and heart disease.  

A review of the Veteran's VA Medical Center treatment notes from 2005 to April 2011 shows that the Veteran receives mental health counseling and medication management at the VA Medical Center.  The VA Medical Center mental health treatment notes of record show that the Veteran consistently complained of depression, anxiety, panic attacks, trouble sleeping, avoidance tactics, intense anger, violent outbursts, isolation and hypervigilance. 

At his hearing before the undersigned, the Veteran testified that he had significant interpersonal problems due to PTSD.  His daughter, his ex-wives and his sister stay away generally because of his violent outbursts.  He cannot live with his current lady friend because of his violent tendencies.  He is afraid for himself and has gotten rid of weapons.  He has called the suicide hotline multiple times.  He would like to have more control.  He has punched people that just drive up to his residence when they are in the yard.  He does not hit women but does have vicious outbursts towards them.  He has no memory of these episodes.  

The Board finds that the Veteran is entitled to a 70 percent disability rating for PTSD.  In this regard, the Board notes that the Veteran reported that he had begun to have suicidal ideations and he has called the suicide hotline for help.  He has regularly attended therapy but in spite of this, as the examiner in April 2007 noted, he has not had a breakthrough.  The March 2010 VA examination references deficiencies in most areas, to include thinking, family relations, work, and mood, as a result of his PTSD.  Additionally, the Veteran has reported rather significant social isolation, in that he lives alone and has few friends.  He is afraid of social interactions because of his violent outbursts attributed to PTSD.  He also has demonstrated sustained impaired impulse control related to anger and violence despite substantial therapy and medication.  In combination, the Veteran's symptoms produced impairment that more nearly approximated deficiencies in most areas than reduced reliability and productivity. 

Consideration has been given to assigning a higher evaluation.  However, it has been reported that while the Veteran's PTSD would have an effect on his employability, it was not substantial enough to render him unemployable.  Rather, the Veteran is not currently employed as a result of physical disability and not his psychological impairment.  In this regard, the Board observes that the Veteran is currently in receipt of a total schedular disability rating for his service-connected cardiovascular disability.  There is no indication from the record, and the Veteran has not asserted, that he had to quit working because of his PTSD symptoms.  He also supports himself somewhat with his cake baking.  Additionally, the evidence discussed above fails to show that the Veteran experiences gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation to time or place.  Therefore, a higher evaluation is not warranted. 

The Board acknowledges that the results of the VA examinations and the symptoms described in the mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for PTSD for the period specified above.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there are deficiencies in most areas is sufficient to warrant a 70 percent disability rating, even though all the specific symptoms listed for a 70 percent rating are not manifested. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are contemplated by the schedular criteria.  Additionally, the Board has increased the disability rating as warranted by the evidence.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, to include the increased rating granted herein.  

Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.



ORDER

The Board having determined that the Veteran's PTSD warrants a disability rating of 70 percent, but not higher, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


